DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A review of the specification appears to provide structural support (fig. 12, fig. 13, fig. 12, scheduled entity 1314 with TCI determination circuitry 1340, DMRS time bundling determination circuitry 1342 coupled to memory 1305, computer-readable medium 1306, section 0083-0121)  and algorithms (fig. 6,  fig. 8-fig. 9, steps for determining TCI state and selectively stopping DMRS time bundling, paragraphs 0083-0121) for supporting the means plus function as specified in claim 29.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10-11, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, 24, the limitation that recites “DRMS bundling will be stopped” in line 5-6 is vague and indefinite because it is unclear whether the DRMS bundling is stopped since the term “will” expresses  “future”.
Regarding claim 11, similar problem exists for the aforementioned claim limitations.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3-4, 9-11, 16, 18, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al (US 2020/0045709 A1, Foreign Priority of August 6, 2018) in view of Park et al (US 2019/0104532 A1).

Regarding claim 1, SEO et al (US 2020/0045709 A1, Foreign Priority of August 6, 2018) discloses a method of wireless communication  (see, method and apparatus for receive signals  via CORESET with TCI states in communication system, section 0009, 0014, 0019, 0051-0054, fig. 1, fig. 4, next generation network, section 0070-0071) comprising: determining a transmission configuration indicator (TCI) state is to be changed (see, the UE based on the MAC CE command received through the PDSCH indicating TCI state applicable for a CORESET, section 0151-0152, 0157, section 0175-determination of whether the TCI state is to be changed /updated, 0178-0179) for a wireless transmission channel (See, the TCI state for QCL relation of the PDCCH/PDSCH, section 0151, 0160), the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) in the wireless transmission channel (fig. 14, Table 1, from the RRC signal that includes TCI-state settings which indicates bundling types as prb Bundling, static bundling, dynamic Bundling  and TCI-StatesToRelease List, section 0150, 0158-0160, 0164-DMRS ports associated with TCI states and QCL). 
	
	SEO ‘709 discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel; and responsive to the determination that the when a change in the TCI state is determined, selectively stop time domain bundling of the DMRSs in the wireless transmission channel wherein the stopping of the time domain bundling is performed prior to the TCI state change. 


Park et al (US 2019/0104532 A1) discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel (see, scheduling configuration with respect to slots and number of symbols, the base station notifies the terminal of whether DMRS time bundling is feasible in terms of time, section 0111, 0113, 0114, 0118, noted: the DMRS information is received on the physical downlink control channel); and responsive to the determination that the when a change in the TCI state is determined (see, when DMRS time bundling is determined to be unfeasible when the number on which slots one multiple slots is equal or higher than the threshold value, section 0118, 0119, 0141, noted: the terminal determines whether a condition is satisfied in relation to multiple slot scheduling with respect to the DMRS information, section 0126), selectively stop time domain bundling of the DMRSs in the wireless transmission channel wherein the stopping of the time domain bundling is performed prior to the TCI state change (see, when bundling is not feasible, the terminal performs decoding on the data information based on the DMRS information in the transmission units, section 0122, noted: the terminal determines whether a condition is satisfied in relation to multiple slot scheduling with respect to the DMRS information, section 0126). 

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining whether the DMRS time bundling is feasible as taught by Park ‘532 into the wireless method and apparatus for applying /updating TCI states based on MAC CE command/RRC signal of SEO ‘709.  The motivation would have been to provide bundling based on multiple slot scheduling information.
	


	Regarding claim 3, SEO ‘709 discloses the method of claim 1, wherein the determined change in the TCI state includes one or more of: a change in one or more downlink (DL) reference signals (DL RS) (see, TCI-state parameters associated with downlink reference signals, section 0125-0126, noted: if the TCI is updated therefore, the DL RS is updated also, section 0175, 0178-0179); a change in a Quasi Co-Location (QCL) relationship between 
one or more downlink reference signals (DL RS) and at least one DMRS antenna 
port for the wireless transmission channel;  a second DL RS is added when there 
is only a first DL RS before the TCI state change;  and a DL RS is removed when 
there are two DL RSs before the TCI state change. 
 
	Regarding claim 4, SEO ‘709 discloses the method of claim 1, wherein the wireless transmission channel comprises one of a physical downlink shared channel (PDSCH) or a physical downlink control channel (PDCCH) (see, each TCI-state which is associated the QCL relation between one or two downlink reference signals and the MRS port of the PDSCH or PDCCH, section 0125, 0128, 0151, 0160). 

	Regarding claim 9, SEO ‘709 as modified by Park 532 discloses the method of claim 1, wherein selectively stopping the time domain bundling of the DMRSs (see, scheduling information from a base station to terminal, the scheduling information included information about whether the DRMS time bundling is feasible with respect to DMRS information contained in transmission units scheduled, section 0011) further comprises: detecting a condition where time domain bundling of the DMRSs stops (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling)   and stopping the DMRSs bundling after detection of the condition (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling). 
 
	Regarding claim 10, SEO ‘709 as modified by Park 532 discloses the method of claim 1, further comprising: sending an indication message (see, scheduling information from a base station to terminal, the scheduling information included information about whether the DRMS time bundling is feasible with respect to DMRS information contained in transmission units scheduled, section 0011) from  a network element in a wireless communication network to a user equipment (UE) in the wireless communication network (fig. 4, scheduling information from the base station to the terminal in the wireless system, section 0105-0114),  wherein the indication message includes information concerning conditions for which DMRS bundling will be stopped (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling) and conditions for which DMRS bundling will not be stopped (see, the time DMRS time bundling being feasible when the number of slots on which the multiple slot scheduling is lower than a threshold, section 0118, section 0154-0161). 
 
	Regarding claim 11, the method of claim 1, further comprising: sending configuration 
information to configure a user equipment (UE) operable in a wireless communication network (see, scheduling information from a base station to terminal, the scheduling information included information about whether the DRMS time bundling is feasible with respect to DMRS information contained in transmission units scheduled, section 0011), wherein the see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134) and conditions for which DMRSs bundling will not be stopped (see, the time DMRS time bundling being feasible when the number of slots on which the multiple slot scheduling is lower than a threshold, section 0118). 

	Regarding claim 16, SEO ‘709 discloses an apparatus (fig. 16, Rx device 1820 that is in communication with the TX device 1810, fig. 20, section 084-0190, 0216-0217) for wireless communication (see, method and apparatus for receive signals  via CORESET with TCI states in communication system, section 0009, 0014, 0019, 0051-0054, fig. 1, fig. 4, next generation network, section 0070-0071), comprising: a processor (fig. 16, fig. 23, see, processor 1812 coupled to the memory, section 0184-0190);  a transceiver communicatively coupled to the processor (fi. 16, see, Transceiver 1822 coupled to the processor 1821, section 0184-0190)  and a memory (fig. 16, memory 1823 coupled to processor 1821, section 0184-0190) communicatively coupled to the processor (fig. 16, fig. 23,  see, memory 1823 coupled to processor 1812, the Rx device includes memory which stores programs for processing of the processor, section 0184-0190), wherein the processor is configured to: determine a transmission configuration indicator (TCI) state is to be changed (see, the UE based on the MAC CE command received through the PDSCH indicating TCI state applicable for a CORESET, section 0151-0152, 0157, section 0175-determination of whether the TCI state is to be changed /updated, 0178-0179) for a wireless transmission channel (See, the TCI state for QCL relation of the PDCCH/PDSCH, section 0151, 0160), the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) in the wireless transmission channel (fig. 14, Table 1, from the RRC signal that includes TCI-state settings which indicates bundling types as prb Bundling, static bundling, dynamic Bundling  and TCI-StatesToRelease List, section 0150, 0158-0160, 0164-DMRS ports associated with TCI states and QCL).

 	SEO ‘709 discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel;  and responsive to determining that the TCI state is to be changed, selectively stop time domain bundling of the DMRSs in the wireless transmission channel, wherein the stopping of the time domain bundling of the DMRSs is performed prior to the TCI state change. 

	However, Park et al (US 2019/0104532 A1) discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel (see, scheduling configuration with respect to slots and number of symbols, the base station notifies the terminal of whether DMRS time bundling is feasible in terms of time, section 0111, 0113, 0114, 0118, noted: the DMRS information is received on the physical downlink control channel), and responsive to the determination that the when a change in the TCI state is determined (see,  DMRS time bundling is determined to be unfeasible when the number on which slots one multiple slots is equal or higher than the threshold value, section 0118, 0119, 0141), selectively stop time domain bundling of the DMRSs in the wireless transmission channel wherein the stopping of the time domain bundling is performed prior to the TCI state change (see, when bundling is not feasible, the terminal performs decoding on the data information based on the DMRS information in the transmission units, section 0122). 

	
	Regarding claim 18, SEO ‘709 discloses the apparatus of claim 16, wherein the determined change in the TCI state includes one or more of: a change in one or more downlink (DL) reference signals (DL RS) (see, TCI-state parameters associated with downlink reference signals, section 0125-0126, noted: if the TCI is updated therefore, the DL RS is updated also, section 0175, 0178-0179);  a change in a Quasi Co-Location (QCL) relationship between one or more downlink reference signals (DL RS) and at least one DMRS antenna port for the wireless transmission channel;  a second DL RS is added when there 
is only a first DL RS before the TCI state change;  and a DL RS is removed when 
there are two DL RSs before the TCI state change. 
 
	Regarding claim 23, SEO ‘709 as modified by Park 532 discloses the apparatus of claim 16, wherein the processor is further configured to selectively stop the time domain bundling of the DMRSs (see, scheduling information from a base station to terminal, the scheduling information included information about whether the DRMS time bundling is feasible with respect to DMRS information contained in transmission units scheduled, section 0011)  by: detecting a condition where time domain bundling of the DMRSs stops (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling) ;  and stopping the  (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling). 

	Regarding claim 24, SEO ‘709 as modified by Park 532 discloses the apparatus of claim 16, wherein the processor is further configured to send an indication message from a network element (see, scheduling information from a base station to terminal, the scheduling information included information about whether the DRMS time bundling is feasible with respect to DMRS information contained in transmission units scheduled, section 0011) in a wireless communication network to a user equipment (UE) in the wireless communication network (fig. 4, scheduling information from the base station to the terminal in the wireless system, section 0105-0114), wherein the indication message includes information concerning conditions for which DMRS bundling will be stopped (see, when the DMRS time is not feasible when the multiple slot scheduling is lower  than or equal to the threshold value, section 0115-0118, fig. 7, conditions relating to DMRS time bundling, section 0126-0134, 0141-conditions for bundling) and conditions for which DMRS bundling does not stop (see, the time DMRS time bundling being feasible when the number of slots on which the multiple slot scheduling is lower than a threshold, section 0118). 


	Regarding claim 29, SEO ‘709 discloses an apparatus (fig. 16, Rx device 1820 that is in communication with the TX device 1810, fig. 20, section 084-0190, 0216-0217) for wireless communication (see, method and apparatus for receive signals  via CORESET with TCI states in communication system, section 0009, 0014, 0019, 0051-0054, fig. 1, fig. 4, next generation network, section 0070-0071, comprising: means for determining (fig. 20, Rx device which includes a PDCCH reception processing module 2020, section 0217-0218, see, the UE based on the MAC CE command received through the PDSCH indicating TCI state applicable for a CORESET, section 0151-0152, 0157, section 0175-determination of whether the TCI state is to be changed /updated, 0178-0179) a transmission configuration indicator (TCI) state is to be changed (see, the UE based on the MAC CE command received through the PDSCH indicating TCI state applicable for a CORESET, section 0151-0152, 0157, section 0175-determination of whether the TCI state is to be changed /updated, 0178-0179) for a wireless transmission channel (See, the TCI state for QCL relation of the PDCCH/PDSCH, section 0151, 0160, fig. 20, PDCCH channel is disclosed therein), the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) in the wireless transmission channel (fig. 14, Table 1, from the RRC signal that includes TCI-state settings which indicates bundling types as prb Bundling, static bundling, dynamic Bundling  and TCI-StatesToRelease List, section 0150, 0158-0160, 0164-DMRS ports associated with TCI states and QCL).
	
	SEO ‘709 discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel;  and responsive to determining that the TCI state is to be changed by the means for determining the TCI state is to be changed, means for selectively stopping time domain bundling of the DMRSs in the wireless transmission channel, wherein the stopping of the time domain bundling of the DMRSs is performed prior to the TCI state change.
	However, Park et al (US 2019/0104532 A1) discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless see, scheduling configuration with respect to slots and number of symbols in resource regions 502, 506, the base station notifies the terminal of whether DMRS time bundling is feasible in terms of time, section 0111, 0113, 0114, 0118, noted: the DMRS information is received on the physical downlink control channel); and responsive to determining that the TCI state is to be changed by the means for determining the TCI state is to be changed (see,  DMRS time bundling is determined to be unfeasible when the number on which slots one multiple slots is equal or higher than the threshold value, section 0118, 0119, 0141, noted: the change in the slots is treated as transmission configuration , section 0041-0042), means for selectively stopping (fig. 8, processor 830 which controls the processes, including whether DMRS time bundling is feasible and not feasible, section 0169-0170) time domain , section 0041bundling of the DMRSs in the wireless transmission channel (see,  DMRS time bundling is determined to be unfeasible when the number on which slots one multiple slots is equal or higher than the threshold value, section 0118, 0119, 0141, 0119), wherein the stopping of the time domain bundling of the DMRSs is performed prior to the TCI state change (see, when bundling is not feasible, the terminal performs decoding on the data information based on the DMRS information in the transmission units, section 0122, 0154-fail to decode the data by channel estimate without performing DMRS bundling).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining whether the DMRS time bundling is feasible as taught by Park ‘532 into the wireless method and apparatus for applying /updating TCI states based on MAC CE command/RRC signal of SEO ‘709.  The motivation would have been to provide bundling based on multiple slot scheduling information.
	

	Regarding claim 30, SEO ‘709 discloses a non-transitory computer-readable medium storing computer-executable code (fig. 16, fig. 23,  see, memory 1823 coupled to processor 1812, the RC device includes memory which stores programs for processing of the processor, section 0184-0190), comprising code for causing a computer (see, processor which executes the stored programs from the memory, section 0184-0190, see, method and apparatus for receive signals  via CORESET with TCI states in communication system, section 0009, 0014, 0019, 0051-0054, fig. 1, fig. 4, next generation network, section 0070-0071) to: determine a transmission configuration indicator (TCI) state is to be changed (see, the UE based on the MAC CE command received through the PDSCH indicating TCI state applicable for a CORESET, section 0151-0152, 0157, section 0175-determination of whether the TCI state is to be changed /updated, 0178-0179) for a wireless transmission channel (see, the TCI state for QCL relation of the PDCCH/PDSCH, section 0151, 0160), the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) in the wireless transmission channel (fig. 14, Table 1, from the RRC signal that includes TCI-state settings which indicates bundling types as prb Bundling, static bundling, dynamic Bundling  and TCI-StatesToRelease List, section 0150, 0158-0160, 0164-DMRS ports associated with TCI states and QCL)
	SEO ‘709 discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel; and responsive to the determination that the when a change in the TCI state is determined, selectively stop time domain bundling of the DMRSs in the wireless transmission channel wherein the stopping of the time domain bundling is performed prior to the TCI state change. 

Park et al (US 2019/0104532 A1) discloses all the claim limitations but fails to explicitly teach: the wireless transmission channel including time domain bundling of demodulation reference signals (DMRSs) across two or more symbols in the wireless transmission channel (see, scheduling configuration with respect to slots and number of symbols, the base station notifies the terminal of whether DMRS time bundling is feasible in terms of time, section 0111, 0113, 0114, 0118, noted: the DMRS information is received on the physical downlink control channel), and responsive to the determination that the when a change in the TCI state is determined (see,  DMRS time bundling is determined to be unfeasible when the number on which slots one multiple slots is equal or higher than the threshold value, section 0118, 0119, 0141, ), selectively stop time domain bundling of the DMRSs in the wireless transmission channel wherein the stopping of the time domain bundling is performed prior to the TCI state change (see, when bundling is not feasible, the terminal performs decoding on the data information based on the DMRS information in the transmission units, section 0122).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining whether the DMRS time bundling is feasible as taught by Park ‘532 into the wireless method and apparatus for applying /updating TCI states based on MAC CE command/RRC signal of SEO ‘709.  The motivation would have been to provide bundling based on multiple slot scheduling information.

Allowable Subject Matter
11.	Claims 2, 5-8, 12-15, 19-22, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2021/0168636 A1) discloses TCI states (see, TCI sates list for the terminal equivalent via higher layer parameters, section 0065-0065) with DMRS ports with downlink reference signals (section 0062-0066) which are related to QCL types (section 0012-0022, 0056, 0060-0062, 0065-0120, 0125-0200+).
Cirik et al (US 2020/0351841 A1) discloses  configuring of the wireless device  with TCI states/TCI list via higher layer on the PDCCH , PDSCH and indicating when the TCI is not enabled (section 0323, 0342-0345, 0346-0351).  Cirik further teaches TCI states associated with QCL types (section 0385-0462).
Cirik et al (US 2020/0314880 A1).
	SEO et al (US 2021/0058906 A1) discloses configuring of the terminal in a wireless communication in which a plurality of TCI states/TCI state list via RRC signaling, including QCL relationships between the DL-RS (s) (section 0003, 0119-0120, 0121, 0122, 214-0231).

	YOU et al (US 2015/0280876 A1) discloses method and apparatus for bundling of subframes based on received DCI3 (section 0149-0159).  You further teaches indicating where the subframes bundled starts and ending in a DMRS bundling (section 0160-0177).
	ZHOU et al (US 2021/0185609 A1) discloses stop monitoring of the PDCCH according to the activated TCI state, and monitoring the PDCCH according to a new TCI state (section 0385-0387).

	CHEN et al (US 2021/0259009 A1) discloses channel estimation based on downlink reference signals of different QCL types, including  PRB bundling configuration (section 0083-0130, 0138, 0152, 066-0168, 0209-0211).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473